NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


BAMC DEVELOPMENT HOLDING, LLC,     )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-3107
                                   )
BIEL REO, LLC; CCIC I LLC; PAUL J. )
KLIMCZAK; KENNETH HAY;             )
CHRISTOPHER SCOTT; THOMAS ORTIZ; )
PETER HANNOUCHE; 720 SOUTH         )
HOWARD, LLC; OLD HARBOR BANK; and )
UNKNOWN TENANTS,                   )
                                   )
           Appellees.              )
                                   )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

W. Bart Meacham, Tampa, for Appellant.

Craig S. Barnett of Greenberg Traurig, P.A.,
Fort Lauderdale; Craig S. Barnett of
Stearns Weaver Miller Weissler Alhadeff &
Sitterson, P.A., Fort Lauderdale (substituted
as counsel of record), for Appellees Biel
REO, LLC and CCIC I LLC.

No appearance for remaining Appellees.


PER CURIAM.
           Affirmed.


NORTHCUTT, SLBERMAN, and BLACK, JJ., Concur.




                                  -2-